IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON


                    ALLEN RIGGS v. RICHARD B. WRIGHT, ET AL.

                       Appeal from the Circuit Court for Shelby County
                       No. CT00445014    Felicia Corbin Johnson, Judge

                                ________________________________

                   No. W2015-00677-COA-R3-CV – Filed September 1, 2015
                           _________________________________


Appellant did not timely file the Notice of Appeal and thus, this Court lacks subject
matter jurisdiction to hear this appeal. Consequently, the appeal must be dismissed.

                    Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

BRANDON O. GIBSON, J., J. STEVEN STAFFORD, P.J.,W.S., AND KENNY ARMSTRONG, J.

Charles Wesley Fowler and Jonathan O’Neal Richardson, Memphis, Tennessee, for the
appellant, Allen Riggs.

Bradford Box and John Caleb Meriwether, Jackson, Tennessee, for the appellees, Larry
F. Wright, Sr., and Marianne D. Wright.

Dawn Davis Carson, Russell B. Jordan, and Hal Scot Spragins, Memphis, Tennessee, for
the appellee, Richard B. Wright.

                                    MEMORANDUM OPINION1

      On March 11, 2015, the trial court entered an order dismissing the petition of
Appellant Allen Riggs as to Defendants/Appellees Larry F. Wright, Sr. and Marianne D.
1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

           This Court, with the concurrence of all judges participating in the case, may affirm,
           reverse or modify the actions of the trial court by memorandum opinion when a formal
           opinion would have no precedential value. When a case is decided by memorandum
           opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
           shall not be cited or relied on for any reason in any unrelated case.
Wright. The order was certified as a final judgment as to those parties, pursuant to Rule
54.02 of the Tennessee Rules of Civil Procedure. The order was signed by counsel for
Appellees Larry F. Wright, Sr. and Marianne D. Wright and counsel for Defendant
Richard Wright.      The order bears a certificate of service executed by counsel for
Appellees Larry F. Wright, Sr. and Marianne D. Wright indicating that a copy of the
order was mailed to counsel of record on March 4, 2015. The trial court clerk also
executed a certificate of service indicating that a copy of the order was mailed to the
attorneys of record on March 12, 2014. Appellant filed a Notice of Appeal with the trial
court clerk on April 13, 2015.

        On April 29, 2015, Appellant filed with this Court a pleading styled “Appellant’s
Motion for Determination of Timeliness of Notice of Appeal” wherein Appellant stated
that Appellant’s counsel had not, as of the filing of the motion, received a copy of the
trial court’s order. Appellant submitted that his counsel first learned of the entry of the
order appealed “by happenchance” when counsel checked the trial court’s online docket.
Consequently, Appellant argued that the Court should determine that the thirty (30) day
timeline established in Rule 4(a) of the Tennessee Rules of Appellate Procedure began
running on March 16, 2015, and thus, Appellant’s filing of the Notice of Appeal on April
13, 2015, was timely. Appellant also stated that he had filed a Rule 60 Motion for Relief
with the trial court and that the motion was pending at that time.

       On May 6, 2015, Appellees filed a motion requesting that the Court dismiss this
appeal for Appellant’s failure to timely file the Notice of Appeal. By Order entered on
May 7, 2015, the Court directed Appellant to submit a status report to the Court within
ten (10) days of the entry of the trial court’s order disposing of the Rule 60 motion. Also,
the Court held this appeal in abeyance pending further Order of the Court.

        Appellant filed a status report on June 8, 2015, and advised the Court that the trial
court denied the Rule 60 Motion for Relief, but sua sponte corrected the date of the
certificate of service from March 12, 2014 to March 12, 2015. Afterwards, the Clerk of
this Court received the appellate record for this matter. Appellees filed a response to
Appellant’s status report, stating that the trial court specifically found that the order
appealed was entered on March 11, 2015. On July 30, 2015, the Court entered an Order
holding Appellant’s “Motion for Determination of Timeliness of Notice of Appeal” and
Appellees’ Motion to Dismiss in abeyance pending further Order of the Court. In
addition, our July 30, 2015 Order directed Appellant to file his brief within thirty (30)
days. On August 20, 2015, Appellees filed a Motion to Reconsider and/or to Stay
Briefing Pending Determination of This Court’s Jurisdiction to Hear Appeal, and on
August 28, 2015, Appellant filed his brief.

       Rule 58 of the Tennessee Rules of Civil Procedure provides:
                                             2
       Entry of a judgment or an order of final disposition is effective when a
       judgment containing one of the following is marked on the face by the clerk
       as filed for entry:

              (1) the signatures of the judge and all parties or counsel, or
              (2) the signatures of the judge and one party or counsel with a
              certificate of counsel that a copy of the proposed order has been
              served on all other parties or counsel, or
              (3) the signature of the judge and a certificate of the clerk that a copy
              has been served on all other parties or counsel.

Tenn. R. Civ. P. 58. On our review of the appellate record and the documents submitted
by the parties, including the issues raised in Appellant’s brief, it is clear that the trial
court signed the order appealed on March 11, 2015, and the order was stamped “filed” by
the trial court clerk on March 11, 2015. The order was signed by Appellees’ counsel and
counsel for Defendant Richard Wright. Appellees’ counsel executed a certificate of
service on March 4, 2015, and the trial court clerk executed a certificate of service
indicating that a copy was served on counsel of record on March 12, 2015. Thus, it
appears that the order was “effective,” pursuant to Rule 58, on March 11, 2015.

       The thirty-day time limit for filing a notice of appeal set forth in Rule 4 of the
Tennessee Rules of Appellate Procedure is mandatory and jurisdictional in civil matters.
Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); Binkley v. Medling, 117 S.W.3d 252,
255 (Tenn. 2003). The Tennessee Rules of Appellate Procedure expressly prohibit this
Court from either waiving or extending that time period. See T.R.A.P. 2 and 21(b).
Thirty (30) days past March 11, 2015, was April 10, 2015. Appellant filed the Notice of
Appeal on April 13, 2015, and that date is more than thirty (30) days past March 11,
2015. Thus, Appellant did not timely file the Notice of Appeal. The failure to timely file
a notice of appeal deprives this Court of subject matter jurisdiction to hear the matter,
and, therefore, this appeal must be dismissed.

                                       Conclusion

       For the foregoing reasons, we dismiss this appeal for failure to timely file the
notice of appeal. Costs of this appeal are taxed to the appellant, Allen Riggs, and the
surety, for which execution may issue if necessary.

                                                 PER CURIAM


                                             3